Case 6:21-cv-00698-PGB-DCI Document 51 Filed 09/03/21 Page 1 of 5 PageID 410




               IN THE UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

LEGACY ENTERTAINMENT
& ARTS FOUNDATION, INC d/b/a
LAWYERS MATTER TASK FORCE;
BLACK LIVES MATTER TAMPA, LLC;
COMMUNITY EMPOWERMENT PROJECT, INC.;
AND LEWANNA GELZER.

            Plaintiffs,


V.                                         Case No.: 6:21-cv-00698

RONALD DION DESANTIS, in his official
capacity as Governor of the State of Florida;
ASHLEY BROOKE MOODY, in her official
Capacity as Attorney General of the State of
Florida; and JOHN WILLIAM MINA, in his
official capacity as Sheriff of Orange County,
Florida;

          Defendants.
___________________________________

                  NOTICE OF APPEAL TO
UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

      Plaintiffs-Appellants, Legacy Entertainment & Arts Foundation, Inc., d/b/a

Lawyers Matter Task Force, Black Lives Matter Tampa, LLC, Community Equity

Project, and Lewanna Gelzer (collectively “Plaintiffs”), by and through

undersigned counsel, and pursuant to Fed. R. App. P. 3, hereby give notice of

appeal to the United States Court of Appeals for the Eleventh Circuit of the



                                       1
Case 6:21-cv-00698-PGB-DCI Document 51 Filed 09/03/21 Page 2 of 5 PageID 411




following order(s) of the United States District Court for the Middle District of

Florida:

       1.     That certain order, entered on August 20, 2021, granting the motions

to dismiss filed by Governor Ronald Dion DeSantis (“DeSantis”) [Doc. 331],

Attorney General Ashley Brooke Moody (“Moody”) [Doc. 32], and Orange

County Sheriff John Williams Mina (“Mina”) [Doc. 25] (collectively

"Defendants"). Doc. 48. The order found that Plaintiffs lacked cognizable standing

under Article III of the United States Constitution. Id.2

       2.     The names of all parties to the order(s) appealed from and the names,

addresses, and telephone numbers of their respective attorneys are as follows:

James W. Uthmeier                             Aaron Carter Bates
Florida Bar No. 113156                        Florida Bar No. 011749
Nicholas Mero                                 BATES LAW PLLC
Florida Bar No. 120270                        111 N. Orange Avenue, 8th Floor
OFFICE OF THE GOVERNOR                        Orlando, FL 32801
The Capitol, PL-5                             Phone: (407) 476-0620 ex.1620
400 S. Monroe Street                          Fax: (407) 627-1293
Tallahassee, FL 32399                         acbates@fltriallawyers.com
Phone: (850) 717-9310
Facsimile: (850) 488-9810                     and
James.Uthmeier@eog.myflorida.com

1
  Additionally, DeSantis’s individual motion to dismiss was granted for “lack of
jurisdiction.” See Doc. 48.
2
  In closing, the district court “emphasize[d] that its holding is limited to the
extremely narrow issue of whether these particular Plaintiffs have standing to sue
in this particular case. The Statute could very well be applied in an
unconstitutional manner and have an unconstitutional chilling effect on speech.“
Id. at pg. 13 (emphasis added).


                                              2
Case 6:21-cv-00698-PGB-DCI Document 51 Filed 09/03/21 Page 3 of 5 PageID 412




Nicholas.Meros@eog.myflorida.com        Camara Williams, Esq.
Gov.legal@eog.myflorida.com             Florida Bar No. 0077133
Counsel for Defendant DeSantis          cwilliams@swtglaw.com
                                        SMITH & WILLIAMS TRIAL GROUP
Anita J. Patel, Esq.                    2295 S. Hiawassee Rd., Ste. 318
Fla. Bar No.: 0070214                   Orlando, Florida 32835
OFFICE OF THE ATTORNEY GENERAL          Ph.: 888-798-4529
The Capitol - PL 01                     Fax: 321-221-7633
Tallahassee, FL 32399-1050
Ph.: (850) 414-3694                     Counsel for Plaintiffs
anita.patel@myfloridalegal.com
Counsel for Defendant Moody

AND

Austin Moore
Florida Bar No. 0643262
Eric D. Dunlap
Florida Bar No. 897477
ORANGE COUNTY SHERIFF'S OFFICE
2500 West Colonial Drive
Orlando, FL 32804
Ph.: (407) 254-7170
Austin.Moore@ocfl.net
Eric.Dunlap@ocfl.net
Counsel for Defendant Mina



      Respectfully submitted this 3rd day of September, 2021.


s/Aaron Carter Bates___________
Aaron Carter Bates                          Camara Williams, Esq.
Florida Bar No. 011749                      Florida Bar No. 0077133
BATES LAW PLLC                              Smith & Williams Trial Group
111 N. Orange Ave., Suite 834               2295 S. Hiawassee Rd., Ste. 318
Orlando, FL 32801                           Orlando, Florida 32835
Phone: (407) 476-0620 ex.1620               Ph.: 888-798-4529
Fax: (407) 627-1293                         Fax: 321-221-7633

                                       3
Case 6:21-cv-00698-PGB-DCI Document 51 Filed 09/03/21 Page 4 of 5 PageID 413




abates@fltriallawyers.com                       cwilliams@swtglaw.com

Counsel for Plaintiffs




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 3rd day of September, 2021, I

electronically filed the foregoing with the Court’s CM/ECF portal system, which

provides notice of electronic filing to all parties named on the attached Service List

or in some other authorized manner for those counsel or parties who are not

authorized to receive notices electronically.


                                 s/Aaron C. Bates____________________
                                 Aaron Carter Bates, Esq.




                                          4
Case 6:21-cv-00698-PGB-DCI Document 51 Filed 09/03/21 Page 5 of 5 PageID 414




                              SERVICE LIST
James W. Uthmeier                   Austin Moore
Florida Bar No. 113156              Florida Bar No. 0643262
Nicholas Mero                       Eric D. Dunlap
Florida Bar No. 120270              Florida Bar No. 897477
OFFICE OF THE GOVERNOR              ORANGE COUNTY SHERIFF'S OFFICE
The Capitol, PL-5                   2500 West Colonial Drive
400 S. Monroe Street                Orlando, FL 32804
Tallahassee, FL 32399               Ph.: (407) 254-7170
Phone: (850) 717-9310               Austin.Moore@ocfl.net
Facsimile: (850) 488-9810           Eric.Dunlap@ocfl.net
James.Uthmeier@eog.myflorida.com
Nicholas.Meros@eog.myflorida.com
Gov.legal@eog.myflorida.com

AND

Anita J. Patel, Esq.
Fla. Bar No.: 0070214
OFFICE OF THE ATTORNEY GENERAL
The Capitol - PL 01
Tallahassee, FL 32399-1050
Ph.: (850) 414-3694
anita.patel@myfloridalegal.com

Counsel for Defendants




                                     5
